DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “(b) defining an optimal lateral seam path between the opposite lateral edges of the printing plate by applying a minimal energy-path finding algorithm”.  The minimal energy-path finding algorithm is not defined in the claim.  Thus, it is unclear what the minimal energy-path finding algorithm encompasses.  To further prosecution, the Examiner will examine the term without the requirement (page 18) as set in the Specification. The remaining claims, 2-5 and 16-31 are rejected based on the indefiniteness of the parent claim, claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 16-18, 20-22, 24, 26, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Telem et al. (US Patent 8,477,380; IDS dated 02/17/2021 US Patent Cite No. 1; hereinafter Telem).
With regards to claim 1, Telem discloses a method for designing a printing plate (FIG. 11) having a plate width defined between lateral edges and a nominal plate length defined between top and bottom edges (FIG. 11-13), the printing plate configured for mounting on a printing cylinder having a cylinder width and a cylinder circumference (col. 5, lines 21-24), the nominal plate length dimension corresponding to the cylinder circumference, the method comprising the steps of: 
(a) preparing an initial digital graphic file comprising artwork (a single artwork; FIG. 8; col. 2, lines 13-24); 
(b) defining an optimal lateral seam path (1204) between the opposite lateral edges of the printing plate by applying a minimal energy-path finding algorithm (col. 4, lines 40-52 and col. 5, lines 1-20; notably, “cut line 1204 should be created at a minimal accumulated cut line length wherein each straight segment in the cut line should maintain a minimal length as well” (lines 17-20)); 
(c) defining a top edge and bottom edge (1204) of the plate in conformance with a geometry of the optimal lateral seam path (see zigzag line 1204; FIG. 13); 
(d) unwrapping the bottom edge from the top edge to define a closed plate cutting path including the top edge (top edge of defined by upper 1204), the bottom edge (bottom edge defined by lower 1204), and opposite side edges (left and right side of 1304) connecting the top and bottom edges of the plate, the closed plate cutting path defining an area (FIG. 13); 
(e) wrapping the area defined by the closed plate cutting path with artwork or portions thereof (see artwork enclosed; FIG. 12-13); and 
(f) storing an updated digital graphics file (col. 2, lines 13-24 and col. 5, lines 21-22 suggests the file including cutting information is stored for subsequent cutting).
With regards to claim 4, Telem discloses the method of claim 1, comprising defining the top edge and bottom edge to encompass a gap having a gap width equal to or lesser than a maximum gap width on opposite sides of at least portions the optimal lateral seam path (col. 4, lines 40-52).
With regards to claim 6, Telem discloses the method of claim 1, wherein the path-finding algorithm uses a proximity metric (col. 4, lines 40-52; the algorithm considers the proximity between the cut line and the imageable file data) and one or more curve metrics.
With regards to claim 16, Telem discloses the method of claim 1, comprising performing steps (b)-(f) for each of a plurality of separations corresponding to the digital graphic file (FIG. 12-13, the cut line is determined for images in each lanes).
With regards to claim 17, Telem discloses the method of claim 16, wherein the step of defining the optimal lateral seam path comprises defining a plurality of potential lateral seam paths conforming to the seam path criteria within a predetermined degree of deviation, providing a visual display illustrating the plurality of potential lateral seam paths, and receiving a user-input selecting one of the plurality of potential lateral seam paths as the optimal lateral seam path (col. 3, lines 22-26 and col. 5, lines 25-27).
With regards to claim 18, Telem discloses the method of claim 17, wherein the plurality of potential lateral seam paths provided in the visual display includes potential lateral seam paths for a plurality of separations, including at least one combination of potential lateral seam paths for the plurality of separations in which the potential lateral seam paths correspond to printing plates for all of the plurality of separations having a same shape (col. 3, lines 22-38 and col. 5, lines 25-27).
With regards to claim 20, Telem discloses the method of claim 1, wherein artwork outside of the closed cutting path is removed in a masking step performed between steps (e) and (f) (see FIG. 12-13, the image outside of cutline 1204 are removed).
With regards to claim 21, Telem discloses a process for creating a printing plate, the process comprising the steps of: (A) designing the printing plate in accordance with the method of claim 1 (see claim 1 above); (B) imaging the printing plate in accordance with the updated graphics file (col. 4, lines 59-61); (C) exposing and processing the printing plate (col. 4, lines 59-61); (D) cutting the printing plate in accordance with the closed cutting path (col. 5, lines 21-24).
With regards to claim 22, Telem discloses the process of claim 21, wherein the steps (B)-(D) are performed in the sequence (B), (C), (D) (col. 4, lines 59-67).
With regards to claim 24, Telem discloses a method of printing with a printing plate created by the process of claim 21, further comprising the steps of: disposing the printing plate on a printing cylinder such that the top edge and the bottom edge of the plate lie adjacent one another (col. 5, lines 21-24; FIG. 2 and 11); and printing the artwork on a substrate (col. 3, lines 30-38).
With regards to claim 26, Telem discloses a printing plate product made by the process of claim 21 (col. 5, lines 21-24).
With regards to claim 29, Telem discloses computer readable media embodying non-transitory computer-readable instructions that when executed by a processor cause the processor to perform the method of claim 1 (col. 3, lines 21-38).
With regards to claim 30, Telem discloses a printing system including a processor and the computer readable media of claim 29 (col. 3, lines 21-38).
With regards to claim 31, Telem discloses the printing system of claim 30, further comprising: an imager configured to receive instructions from the processor for imaging the printing plate in accordance with the updated graphics file; a cutter configured to receive instructions from the processor for cutting the printing plate in accordance with the closed cutting path (col. 5, lines 21-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Telem et al. (US Patent 8,477,380; IDS dated 02/17/2021 US Patent Cite No. 1; hereinafter Telem) in view of Gartner et al. (US Publication 2014/0326152; hereinafter Gartner).
With regards to claim 2, Telem teaches the method of claim 1, wherein the artwork comprises one or more lanes of one-up images or portions thereof are arranged in a step and repeat pattern along the length of the printing plate, the one or more lanes distributed across the width of the plate, each one-up image having a top boundary, a bottom boundary, and opposite lateral edges, each pair of adjacent one-up images in a same lane having a step between each bottom boundary of a first one-up image and an adjacent top boundary of a second one-up image, wherein the optimal lateral seam path is defined to travel across each lane through one or more one-up images, steps between adjacent one-up images, or a combination thereof (see FIG. 12-13 regarding the configuration of the images and edges).
However, Telem is silent regarding wherein the artwork comprises a plurality of production marks.
Gartner teaches a printing plate comprising artworks ([0048]) wherein the artwork comprises a plurality of production marks (12; [0048-0050]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the plurality of production marks as taught by Gartner to the artwork as taught by Telem to “ensure that the printing plate can be mounted in a circular manner with proper alignment between the marks to prevent image misalignment and image skew” ([0049]; Gartner).
With regards to claim 3, Telem, as combined with Gartner, teaches (citations to Telem unless specified otherwise) the method of claim 2, comprising at least two lanes (FIG. 12-13 shows 3 lanes), wherein the top boundary of a complete topmost one-up image in a first lane is offset from the top boundary of a corresponding complete topmost one-up image in a second lane by a stagger distance (FIG. 12-13).
With regards to claim 23, Telem teaches the process of claim 21.  However, Telem is silent regarding wherein step (B) comprises merging a plurality of printing plates onto a merged intermediate plate, and step (D) comprises cutting the merged plate in accordance with the respective closed cutting paths of each of the plurality of printing plates.
Gartner teaches a method of merging a plurality of printing plates (10) onto a merged intermediate plate (24, 26; FIG. 16; [0046]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of using multiple plates as taught by Gartner to the process as taught by Telem with reasonable expectation of printing different images as opposed to a single image multiple times.  Thus, the combination of Telem and Gartner would teach step (D) comprises cutting the merged plate in accordance with the respective closed cutting paths (col. 5, lines 21-24) of each of the plurality of printing plates ([0046]; Gartner).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Telem et al. (US Patent 8,477,380; IDS dated 02/17/2021 US Patent Cite No. 1; hereinafter Telem) in view of Tabora (US Publication 2004/0060647).
With regards to claim 5, Telem teaches the method of claim 1.  However, Telem is silent regarding the method further comprising smoothening one or more of the optimal lateral seam path, the top edge, and the bottom edge to minimize a number of inflection points and maximize radius of the inflection points.
Tabora teaches a method for creating a flexographic printing plate comprising smoothening one or more of the optimal lateral seam path (52), the top edge, and the bottom edge to minimize a number of inflection points and maximize radius of the inflection points ([0031]; FIG. 5-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the smoothing process as taught by Tabora to the cut line of Telem such that the critical portions of the printed media are unaffected by the cut line ([0031]; Tabora).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Telem et al. (US Patent 8,477,380; IDS dated 02/17/2021 US Patent Cite No. 1; hereinafter Telem) in view of D’Hauwe (US Publication 2008/0041249).
With regards to claim 19, Telem teaches the method of claim 17.  However, Telem is silent regarding the method comprising providing the initial digital graphic file with a first stagger distance (see images in a staggered fashion as in FIG. 8-13), defining the optimal lateral seam path corresponding to the first stagger distance, considering a second stagger distance different than the first offset, defining a second optimal lateral seam path corresponding to the second stagger distance, and selecting one of the first or second stagger distance for use in perform the remaining steps of the method.
D’Hauwe teaches a printing sleeve with a seam path wherein the optimal lateral seam path corresponding to the first stagger distance, considering a second stagger distance different than the first offset, defining a second optimal lateral seam path corresponding to the second stagger distance, and selecting one of the first or second stagger distance for use in perform the remaining steps of the method (see FIG. 7, the seam path 502 having varying stagger distance).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of varying the seam path as taught by D’Hauwe to the method as taught by Telem to accommodate various separate images ([0040]; D’Hauwe).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Telem et al. (US Patent 8,477,380; IDS dated 02/17/2021 US Patent Cite No. 1; hereinafter Telem) in view of Behnke et al. (US Publication 2019/0022998; hereinafter Behnke).
With regards to claim 25, Telem teaches the method of claim 24.  However, Telem is silent regarding wherein the printing plate disposed on the printing cylinder has a gap between the top edge and the bottom edge in at least one region thereof, further comprising the step of: removing the printing plate from the printing cylinder using a tool inserted in the gap.
Behnke teaches a printing cylinder having a printing plate wherein the printing plate disposed on the printing cylinder has a gap between the top edge and the bottom edge in at least one region thereof, further comprising the step of: removing the printing plate from the printing cylinder using a tool (“spatula”) inserted in the gap ([0060]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method as taught by Behnke to the method as taught by Telem to facilitate the removal of a printing plate on a cylinder ([0060]; Behnke).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Telem et al. (US Patent 8,477,380; IDS dated 02/17/2021 US Patent Cite No. 1; hereinafter Telem) in view of Kanayama et al. (US Publication 2016/0200129; hereinafter Kanayama).
With regards to claim 27, Telem teaches the printing plate of claim 26.  However, Telem is silent regarding wherein the printing plate has a top edge having a first path geometry and a bottom edge having a second path geometry, in which the first path geometry and the second path geometry are not identical.
Kanayama teaches a printing plate having a top edge having a first path geometry and a bottom edge having a second path geometry, in which the first path geometry and the second path geometry are not identical (see FIG. 3, the top 16 with projection walls having a different geometry compared to the bottom 16; [0112-113]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the first path and/or second path as taught by Kanayama to the printing plate of Telem with reasonable expectation of printing as originally intended.
With regards to claim 28, Telem, as modified by Kanayama, teaches (citations to Kanayama) the printing plate of claim 27, wherein the top edge and the bottom edge of the printing plate lie adjacent to one another within a distance ranging from zero to a predefined maximum from one another when disposed in a configuration wrapped around a cylinder (the top and bottom 16 of Kanayama is a path that is mirror relative to the centered and thus, having distance from one another along the edge).

Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to anticipate or suggest the claimed invention.  Specifically, the prior art fails to teach “the path-finding algorithm comprises an energy minimization function”.  The algorithm is used to determine the cut line of the printing plate.  The closest prior art, Telem (see above), teaches determining the cut line but fails to teach the determination of the cut line by the energy minimization function, specific to the instant invention.  Furthermore, no other prior art are known to teach the function for the purpose of determining cut lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853